FILED
                            NOT FOR PUBLICATION                             AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10341

               Plaintiff - Appellee,             D.C. No. 4:15-cr-00007-RM

 v.
                                                 MEMORANDUM*
DOMINGO MATIAS-PEREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Domingo Matias-Perez appeals from the district court’s judgment and

challenges the 54-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Matias-Perez contends that the district court procedurally erred by

improperly considering the fact that he rejected a fast-track plea agreement, failing

to address his mitigating arguments, and failing to explain the sentence adequately.

We review for plain error, United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

considered Matias-Perez’s mitigating arguments and explained the sentence

sufficiently. See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en

banc). Moreover, the record does not support Matias-Perez’s contention that the

district court improperly considered Matias-Perez’s rejection of the fast-track

agreement or that it based the sentence on a policy of imposing harsher sentences

for illegal reentry defendants who reject such agreements.

      Matias-Perez also contends that the sentence is substantively unreasonable

because the district court failed to give appropriate weight to the mitigating factors.

The district court did not abuse its discretion in imposing Matias-Perez’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The below-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Matias-Perez’s criminal and

immigration history. See Gall, 552 U.S. at 51; United States v. Guiterrez-Sanchez,

587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a


                                           2                                      15-10341
particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             3                    15-10341